          Case 1:18-cv-00121-PKC Document 63 Filed 03/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HARTFORD FIRE INSURANCE CO.
 a/s/o Klearwall Industries, Inc.,
                                                            Case No. 18-cv-00121-PKC
                     Plaintiff,

     - against -

 MAERSK LINE, a division of the A.P.
 Moller-Maersk Group, ALBATRANS INC.,
 SAPSAN LLC, and XYZ CORP.,

                     Defendants.



                      REPLY DECLARATION OF JUSTIN M. HEILIG
                                  IN SUPPORT OF
                            SAPSAN’S RULE 12(b) MOTION


        I, Justin M. Heilig, declare as follows pursuant to 28 U.S.C. § 1746:

1.      I am a partner at Hill Rivkins LLP, the attorneys for defendant Sapsan LLC in the above-

referenced action. I make this Reply Declaration in further support of Sapsan’s Rule 12(b)

motion to dismiss the claims asserted against it by Plaintiff Hartford Fire Insurance Co, as well

as the crossclaims asserted against it by Defendant Maersk Line.

2.      On February 4, 2019, Hartford served Sapsan with an amended notice to take the

deposition of Yulian Nilsen, Sapsan’s owner/managing member and sole employee. The

deposition notice also enumerated twelve requests for the production of documents. A copy of

the deposition notice is attached hereto as Exhibit C.

3.      Sapsan served written responses to Hartford’s document requests on February 15, 2019,

and made a production of responsive documents totaling 946 pages. A copy of Sapsan’s written

responses is attached hereto as Exhibit D.


                                                 1
         Case 1:18-cv-00121-PKC Document 63 Filed 03/22/19 Page 2 of 2



4.     Sapsan’s document production (Bates nos. SAP 000001 – 000946) consisted mainly of

email correspondence with Defendant Albatrans Inc. and the various attachments thereto,

including delivery orders and invoices, for other shipments that Sapsan transported by motor

carriage in 2017 and 2018. Attached hereto as Exhibits E, F, and G, respectively, are examples

of documents relating to shipments that Sapsan transported from container terminals in New

Jersey to destinations in Connecticut, New Jersey, and Pennsylvania.



       I declare under penalty of perjury that the foregoing is true and correct.


Dated: March 22, 2019


                                                                 1                            .
                                                             Justin M. Heilig
                                                             HILL RIVKINS LLP
                                                             45 Broadway, Suite 1500
                                                             New York, NY 10006
                                                             Tel: (212) 669-0600
                                                             Fax: (212) 669-0698
                                                             Email: jheilig@hillrivkins.com




                                                 2
